EXHIBIT 10(AM)



NINTH AMENDMENT TO THE
NATIONAL WESTERN LIFE INSURANCE COMPANY
NON-QUALIFIED DEFERRED COMPENSATION PLAN



         This Ninth Amendment to the National Western Life Insurance Company
Non-Qualified Deferred Compensation Plan (the "Plan") is hereby adopted by
National Western Life Insurance Company (the "Company").


W I T N E S S E T H



        WHEREAS, the Plan was originally established effective January 1, 1991;


        WHEREAS, Section 6.2 of the Plan permits the Company to amend the Plan
at any time; and


        WHEREAS, the Company desires to amend the Plan to exclude stock option
income, commissions, bonuses, and similar extraordinary remuneration from the
definition of "Compensation" under the Plan and to update provisions relating to
Section 401(a)(17) of the Internal Revenue Code;



        NOW, THEREFORE, the Plan is hereby amended as follows effective as
specified below:



        1.     Section 1.2(e) of the Plan is hereby amended effective as of
November 1, 2003 by restating such Section to read in its entirety as follows:



               (e)     Compensation: Compensation shall be the total cash
remuneration paid by the Employer
        during each Plan Year, as reported on Form W-2 or its subsequent
equivalent. Notwithstanding the
        foregoing, "Compensation" shall include director's fees; amounts
deferred under Code Sections 125,
        132(f)(4), or 401(k); and nonqualified elective deferrals, and
"Compensation" shall exclude
        reimbursements or other expense allowances, moving expenses, welfare
benefits, imputed value of
        insurance, stock option income, commissions, bonuses, and any other
extraordinary remuneration.
        Compensation hereunder shall not be subject to any limitations
applicable to tax-qualified plans, such
        as pursuant to Code Sections 401(a)(17) or 415.



        2.     The first paragraph of Section 3.2 of the Plan is hereby amended
effective as of January 1, 2002 to read in its entirety as follows:



        The Employer shall make an Employer mandatory matching contribution each
Plan Quarter equal to
        fifty percent (50%) of the Participant's contributions made under
Section 3.1 of this Plan, limited to no
        more than two percent (2%) of the Participant's Compensation for the
quarter, that exceeds, on a year
        to date basis, the applicable limitation under Code Section
401(a)(17)(A), as adjusted in accordance
        with Code Section 401(a)(17)(B).



        3.     The first paragraph of Section 3.4 of the Plan is hereby amended
effective as of January 1, 2002 to read in its entirety as follows:



        The Employer shall make an Employer mandatory non-matching contribution
each Plan Quarter equal
        to two percent (2%) of the Participant's Compensation for the quarter
that exceeds, on a year to date
        basis, the applicable limitation under Code Section 401(a)(17)(A), as
adjusted in accordance with
        Code Section 401(a)(17)(B).



        4.     Except as herein amended, the terms of the Plan as in effect
immediately preceding the date hereof shall continue in full force and effect.



        IN WITNESS WHEREOF, the Company has adopted and executed this Ninth
Amendment to the Plan this 17th day of October, 2003.



National Western Life Insurance Company















/s/ James P. Payne







By: James P. Payne







Its: Senior Vice President - Secretary















 

Approved by the Board of Directors October 17, 2003.